DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 comprising claims 1 – 12 in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that the cited reference Baozhi et al. (CN 205501298) do not teach a mesh substrate. However, the newly cited reference Pereira Martins et al. (US 2017/0051050 A1; “Martins”) relied upon in the rejection herein teaches a mesh substrate.  Therefore, these groups still lack a common special technical feature that makes a contribution over the cited prior art and therefore lack unity of invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 14, 16, 17, 19, 20, 22, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pereira Martins et al. (US 2017/0051050 A1; “Martins”).
Regarding claim 1, Martins teaches a functionalized mesh (¶¶40, 82, 108 and 138) for capturing cells or molecules in solution, comprising a mesh substrate (¶40) and a functional layer formed on said mesh substrate, wherein said functional layer comprises capturing substances (antibodies; ¶82) that are specifically bindable with said cells or molecules (¶¶7, 17 and 33 – 35).
Regarding claim 2, Martins teaches wherein said molecules are proteins, oligonucleotides, enzymes or any combination thereof in solution or expressed by cells (¶¶7, 17 and 33 – 35).
Regarding claim 3, Martins teaches wherein said capturing substances are selected from the group consisting of antibodies (¶¶13 – 34, 82 and 108), oligonucleotides and molecularly imprinted polymers.
Regarding claim 4, Martins teaches wherein said capturing substances are attached to said mesh substrate by physical adsorption and/or chemical bonding (¶28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”) in view of Winqvist et al. (US 2014/0175018 A1; “Winqvist”).

However, Winqvist teaches that antibody immobilization on solid supports can be achieved via thiolated molecules or click chemistry (¶¶1116 and 1607). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said chemical bonding is achieved by using thiolated molecules with or without a linker or click chemistry to facilitate effective chemical bonding of the immobilized antibodies to the mesh substrate. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 6, Martins does not specifically teach the functionalized mesh according to claim 4, wherein said capturing substances are antibodies, which are attached to said mesh substrate by using traut’s reagent or thiolated molecules with biotin-avidin.
However, Winqvist teaches that antibody immobilization on solid supports can also be achieved via biotin-avidin chemistry (¶1229). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said chemical bonding is achieved by using biotin-avidin immobilization chemistry to facilitate effective chemical bonding of the immobilized antibodies to the mesh substrate. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”) in view of Winqvist et al. (US 2014/0175018 A1; “Winqvist”), and further in view of Jeon (US 2013/0071304 A1; “Jeon”).
Regarding claim 7, Martins and Winqvist do not specifically teach the functionalized mesh according to claim 6, wherein said antibodies are anti-epithelial cell adhesion molecule antibodies, which can specifically bind with epithelial cell adhesion molecule expressed at the surface of circulating cancer cell.
However, Jeon teaches a cell capturing apparatus comprising an antibody surface layer comprising anti-epithelial cell adhesion molecule antibodies (¶40). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 8, Martins and Winqvist do not specifically teach the functionalized mesh according to claim 7, wherein said anti-epithelial cell adhesion molecule antibodies are attached to said mesh substrate by traut’s reagent or thiolated molecules with biotin-avidin.
However, as discussed above, Winqvist teaches that antibody immobilization on solid supports can also be achieved via biotin-avidin chemistry (¶1229). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said anti-epithelial cell adhesion molecule antibodies are attached to said mesh substrate by using biotin-avidin immobilization chemistry to facilitate effective chemical bonding of the immobilized antibodies to the mesh substrate. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court Id. at 1731. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”).
Regarding claim 9, Martins does not specifically teach the functionalized mesh according to claim 1, wherein said mesh substrate is 2-10 mm x 2-10 mm in size and the opening of said mesh is 20 µm-100 µm.
However, the selection of an appropriate mesh size and openings within the mesh substrate in order to optimize its design depending upon the application would have been within the ambit of a person of ordinary skill in the art. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04). The size of an article is not a matter of invention (see MPEP § 2144.04). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385,  1397 (2007). In addition, the Supreme Court noted in KSR that although the test “captured a helpful insight,” an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person or ordinary skill in the art would employ.” See 127 S. Ct. at 1741, 82 USPQd at 1396. “A person of ordinary skill in the art is also a person of ordinary KSR, 550 U.S. at _,82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said mesh substrate is 2-10 mm x 2-10 mm in size and the opening of said mesh is 20 µm-100 µm in order to facilitate the effective and optimal operation of the disclosed mesh for capturing cells or molecules  in solution so that it does not become clogged during use.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”) in view of   Foerster et al. ("Stainless steel surface functionalization for immobilization of antibody fragments for cardiovascular applications", J. Biomed. Mater. Res., Part A, 2016:104A:821-832; “Foerster”).
Regarding claims 10 and 11, Martins does not specifically teach the functionalized mesh according to claim 1, wherein the material of said mesh substrate is metal or stainless steel.
However, the use of stainless steel in biomedical applications, such as for a support substrate for the immobilization of antibody fragments or antibodies, is well known in the art, as evidenced by Foerster (Abstract). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to substitute a metal mesh material in the disclosed apparatus for the immobilization of the antibodies. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that Id. at 1731. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”) and Foerster et al. ("Stainless steel surface functionalization for immobilization of antibody fragments for cardiovascular applications", J. Biomed. Mater. Res., Part A, 2016:104A:821-832; “Foerster”), and further in view of  Mattiasson et al. (US 6,933,153 B1; “Mattiasson”).
Regarding claim 12, Martins does not specifically teach the functionalized mesh according to claim 1, wherein the mesh substrate further comprises: a surface coating provided on the surface of said stainless steel body; wherein said surface coating is made of noble metal or alloy thereof, and said capturing substances are attached to said surface coating.
As indicated above for the rejection of claims 10 and 11, Martins in view of Foerster teach the functionalized mesh according to claim 1, wherein the material of said mesh substrate is stainless steel.
Mattiasson further teaches that the immobilization of antibodies on gold surfaces is notoriously well known in the art (col. 8, lines 31 – 54). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide surface coating comprising a noble metal such as gold, for the immobilization of a capture substance comprising antibodies. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796